DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed over the prior arts of records.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records are Chick et al. (US 5,002,661), Agarwal et al. (US 2014/0336681), Mullon et al. (US 5,741,334), Fournier et al. (US 5,425,764), Tempelman et al. (US 2015/0112247), Fournier et al. (US 5,387,237).
Regarding claim 1, the cited prior arts fails to disclose/teach among all the limitation or render obvious an implantable perfusion device comprising a tubular transmission line with a flow restriction element, and a perfusion chamber with a fluid entrance comprising at least one first microchannel platelet and with a fluid exit comprising at least one second microchannel platelet, wherein each one of the microchannel platelets comprises at least one array of microchannels having an opening of 0.2 to 10 µm, wherein each one of the microchannel platelets is sealingly connected to a circumferentially surrounding wall section of the perfusion chamber, and wherein the fluid entrance of the perfusion chamber is in fluid communication with the inlet section of the transmission line, and wherein the flow restriction element is configured to establish a predetermined pressure excess in the inlet section versus the outlet section, in combination with the total structure and function as claimed. No combination of prior art was found to teach or suggest each and every element of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783